DETAILED ACTION
This is in response to the application filed on 09/23/2020 in which claims 1-15 are preserved for examination; of which claims 1, 8, and 15 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of abstract ideas. 
Step 1:
Claims 1-15 are directed to a method/device/product which is one of the statutory categories of invention.
Step 2A:
Prong 1:
Claims 1, 8, and 15 are directed to an abstract idea without significantly more. The claims recite determining a digest for lock information if the lock information is to be inserted in a storage [calculating a hash based on a determination to store lock information which is performing mathematical calculation based on evaluation by a person], determining whether an idle index exists [evaluation and judgement], and inserting the lock information into a storage position if there is an idle index [the person can manually insert lock information into a table/storage when he/she has evaluated that an idle index exists]. 
In another word, a user could view the lock information of an operation on a monitor of a computer and calculate a hash value (i.e. digest) on a piece of paper. The user could further evaluate whether there exists an idle index. After judging that an idle index exists, the user could manually insert lock information into a table/storage.
As such, the current step of determining of digest could be performed using a pen and paper and in human mind, that falls within at least one groupings of abstract ideas enumerated in the 2019 PEG. Other than reciting at least a processor a and memory (recited in claim 8) nothing in the claim preclude the steps from practically being performed in human mind. Thus, the claimed invention is directed to an abstract idea of mental process. 

Prong 2:
This judicial exception is not integrated into a practical application. Claims 1, 8, and 15 recite lock information associated with a lock operation which could merely be displayed on a monitor of a computer and obtained by a user. Claim 5 further recites generic computer components (e.g. a “memory” and a “processor”) to implement the steps of the invention. The processor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and considered to be insignificant extra solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See MPEP 2106.04(d) and 2106.05(g).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The processor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Thus, the claimed additional elements individually and in combination do not amount significantly more than abstract idea.
Regarding dependent claims 2-7 and 9-14,
the dependent claims also lack additional elements that sufficient to amount to significantly more than abstract idea found in the independent claims. The dependent claims additional steps for evaluating/judging and steps that a user could manually perform on a computer after mental evaluations. As such additional elements do not amount significantly to more than abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park, US 2019/0303468.
Regarding claim 1,
Park discloses a method for storage management, comprising: 
determining, if it is determined that lock information associated with a lock 5operation performed on an object is to be inserted into a storage device, a target digest for representing the lock information (See Park: at least Fig. 1-4 and para 18, 32, 56-57, and 73, calculating a hah value (i.e. digest) for a key representing lock information in a lock table when it is determined that a transaction/operation is performed on a table or records stored in memory); 
determining whether an idle index not associated with a historical digest exists in an index array for indicating a plurality of storage positions in the storage device (See Park: at least Fig. 2, Fig. 6-8, and para 103-106, determining whether some indexes (e.g. rows 202 [with index value=13] and 210 [with index value=17] exist as idle index not associated with historical hash/digest in the index array 136 for being associated with the identified empty entries in the lock table 134 that indicate a plurality of storage positions.
The [idle] indexes associated with empty entries are identified as a consequence of identifying empty entries in the lock table. In another word, Park implicitly teaches or suggests determining whether the idle indexes exist when the system determines whether the empty records exist in the lock table); and 
10inserting, if it is determined that an idle index exists in the index array, the lock information into a target storage position in the plurality of storage positions by associating the target digest with the idle index (See Park: at least Fig. 2, Fig. 6-8, and para 103-106, inserting the lock information and associated hash values in the empty entries when the empty entries with idle index are identified).  
Regarding claim 2,
Park discloses wherein determining the target digest comprises: 15acquiring a lock address of a locked object from the lock information; and determining the target digest based on the lock address (See Park: at least Fig. 5 and para 18, 32, 57-58, and 88-89).  
Regarding claim 3,
Park discloses determining, if it is determined that no idle index exists in the index array, 20whether a historical digest that has expired exists; and updating, if it is determined that the historical digest that has expired exists, the index array based on the historical digest that has expired to generate an idle index (The limitations of claim 3 are not required to be performed since the condition for performing of the limitations are not satisfied, the performance recited by the steps need not be carried out in order for the claimed method to be performed).  
Regarding claim 4,
Park discloses 25disassociating, if it is determined that no historical digest that has expired exists, a non-idle index that has been associated with the historical digest from the historical digest; and clearing historical lock information stored in a used storage position indicated by the non-idle index  (The limitations of claim 4 are not required to be performed since the condition for performing of the limitations are not satisfied, the performance recited by the steps need not be carried out in order for the claimed method to be performed).  
Regarding claim 5,
Park discloses wherein inserting the lock information into a target storage position comprises: determining, from the plurality of storage positions, a target storage position allocated for the idle index; 35establishing a mapping relationship between the target storage position and the 13Attorney Docket No.: 1003-1161 target digest by associating the target digest with the idle index; and inserting the lock information into the target storage position based on the mapping relationship (See Park: at least Fig. 2, Fig. 6-8, and para 103-106, inserting the lock information and associated hash values in the empty entries when the empty entries with idle index are identified and establishing a mapping relationship between the hashed key (i.e. digest) and entries associated with idle index).    
5 Regarding claim 6,
Park discloses determining, if unlock information associated with an unlock operation for a locked object is received, another target digest for representing the unlock information; determining, from candidate digests that have been associated with indexes in the index array, whether a reference digest matching the another target digest exists; 10determining, if it is determined that the reference digest exists, whether reference lock information represented by the reference digest matches the unlock information; and clearing, if it is determined that the reference lock information matches the unlock information, the reference lock information from the storage device (See Park: at least Fig. 6, and para 53-54, 66, 87, and 95-100, an unlock operation to release the lock is received and lock key associated the unlock operation is determined and if an entry exists with matching a reference lock key in the lock table, and the lock information is removed from the entry from the matching reference lock key).      
Regarding claim 7,
Park discloses inserting, if it is determined that no reference digest exists or the reference lock information does not match the unlock information, the unlock information into an available storage position in the plurality of storage positions (The limitations of claim 7 are not required to be performed since the condition for performing of the limitations are not satisfied, the performance recited by the steps need not be carried out in order for the claimed method to be performed).
Regarding claims 8-14,
the scopes of the claims are substantially the same as claims 1-7, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-7, respectively. With respect to claims 10, 11, and 14, the claims do not require any specific structure to perform the claimed steps. Claims 10, 11, and 14 merely require the computing device to perform the actions of the claims 8-14 without requiring any specific structure for implementing each claimed step particularly the contingent limitations. Park discloses a computing system/device to implement the claimed function, see para 145-149.
Regarding claim 15,
the scope of the claim is substantially the same as claim 1, and is rejected on the same basis as set forth for the rejection of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al., US 2018/0060318 disclosing a DBMS uses a hybrid hash index, a portion of which represents a corresponding master hash index, to index into both the master hash table and into a local hash table for a given lock. The 
hash index used to store hash metadata in a particular local hash table bucket, on a particular node, encodes the lock master index, for a master 
hash table, to which the locks in the local hash table bucket correspond. 
Miller et al., US 2017/0193070 disclosing receiving at a first data center of a plurality of data centers, a request to perform an operation on data associated with a user; creating a lock on all of the data centers in the plurality of data centers; performing the operation associated with the request on the user data; determining that the user data is replicated across all data centers of the plurality of data centers; and purging the lock when it is determined the operation is complete on all of the data centers in the plurality of data centers.
Brower et al., US 9,460,144 disclosing receiving, by an accelerator, a first request from a first client to lock a first resource; evaluating, by a computer processor of a server, a hash function using an identifier of the first resource as an input to the hash function; identifying, by the computer processor and based on evaluating the hash function, a first hash bucket in a shared memory residing in a physical memory of the server; detecting that the first hash bucket is occupied; and sending the first request to a master lock monitor residing in a user space of the server based at least on detecting that the first hash bucket is occupied.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162
06/02/2022